UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-49697 REPUBLIC AIRWAYS HOLDINGS INC. (Exact name of registrant as specified in its charter) DELAWARE 06-1449146 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 8909 Purdue Road, Suite 300, Indianapolis, Indiana46268 (Address of principal executive offices) (Zip Code) (317) 484-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer,an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)rYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of August 03, 2007, the latest practicable date. Outstanding on Class November 2, 2007 Common Stock 36,469,128 TABLE OF CONTENTS Part I - Financial Information Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets (Unaudited) as of September 30, 2007 and December 31, 2006. 3 Condensed Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2007 and 2006. 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2007 and 2006. 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II - Other Information Item 1A. Risk Factors 15 Item 6. Exhibits 16 Signatures 17 Exhibit 10.39(t)*Amendment No. 20 to Purchase Agreement DCT-014/2004, by and between Embraer-Empresa Brasileira de Aeronautica S.A. and Republic Airline Inc., dated as October 18, 2007. Exhibit 10.40(m)* Amendment No. 13 to Letter Agreement DCT-014/2004, by and between Embraer-Empresa Brasileira de Aeronautica S.A. and Republic Airline Inc., dated as of October 18, 2007. Exhibit 10.41(a)* First Amendment to United Express Agreement, by and between United Air Lines, Inc. and Shuttle America Corp., dated as of August 21, 2007. Exhibit 10.45(b)*Amendment Number Two to Delta Connection Agreement, by and among Delta Air Lines, Inc., Shuttle America Corp. (as assignee of Republic Airline Inc.) and Republic Airways Holdings Inc., dated as of August 21, 2007. Exhibit 31.1 Certification by Chief Executive Officer Exhibit 31.2Certification by Chief Financial Officer Exhibit 32.1Certification by Chief Executive Officer Exhibit 32.2Certification by Chief Financial Officer *A request for confidential treatment was filed for certain portions of the indicated document. Confidential portions have been omitted and filed separately with the Commission as required by Rule 24b-2 of the Commission. All other items of this report are inapplicable -2- PARTI. FINANCIAL INFORMATION Item 1: Financial Statements REPUBLIC AIRWAYS HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, December 31, 2007 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 183,119 $ 195,528 Receivables—net of allowance for doubtful accounts of$347and $340 respectively 28,499 19,639 Inventories—net 40,611 31,821 Prepaid expenses and other current assets 12,953 11,411 Restricted cash 4,763 1,238 Deferred income taxes 9,349 3,467 Total current assets 279,294 263,104 Aircraft and other equipment—net 2,145,898 1,889,717 Intangible and other assets 199,950 192,285 Goodwill 13,335 13,335 Total $ 2,638,477 $ 2,358,441 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 103,221 $ 86,688 Accounts payable 17,547 23,899 Accrued liabilities 109,567 92,458 Total current liabilities 230,335 203,045 Long-term debt—less current portion 1,682,920 1,482,115 Deferred credits and other non current liabilities 114,712 23,566 Deferred income taxes 173,074 140,886 Total liabilities 2,201,041 1,849,612 Commitments and contingencies Stockholders' Equity: Preferred stock, $.001 par value; 5,000,000 shares authorized; no shares issued or outstanding Common stock, $.001 par value; one vote per share; 150,000,000 shares authorized; 43,461,187 and 42,708,743 shares issued and38,174,187 and 42,708,743 shares outstanding, respectively 43 43 Additional paid-in capital 291,776 281,826 Warrants — 8,574 Treasury stock, 5,287,000 shares, at cost (105,318 ) — Accumulated other comprehensive loss (3,136 ) (3,877 ) Retained earnings 254,071 222,263 Total stockholders' equity 437,436 508,829 Total $ 2,638,477 $ 2,358,441 See accompanying notes to condensed consolidated financial statements (unaudited). -3- REPUBLIC AIRWAYS HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 OPERATING REVENUES: Passenger $ 325,974 $ 301,314 $ 926,861 $ 828,920 Charter revenue and ground handling 905 1,098 5,025 6,704 Other 3,203 3,720 8,952 12,165 Total operating revenues 330,082 306,132 940,838 847,789 OPERATING EXPENSES: Wages and benefits 58,187 46,415 163,685 130,155 Aircraft fuel 71,682 89,766 216,815 248,426 Landing fees 14,140 11,382 39,376 30,468 Aircraft and engine rent 33,706 25,130 91,037 69,876 Maintenance and repair 36,115 28,953 95,601 75,856 Insurance and taxes 5,567 4,710 14,216 13,980 Depreciation and amortization 27,061 23,824 77,729 67,322 Other 26,197 19,398 75,577 54,675 Total operating expenses 272,655 249,578 774,036 690,758 OPERATING INCOME 57,427 56,554 166,802 157,031 OTHER INCOME (EXPENSE): Interest expense (26,903 ) (22,942 ) (78,435 ) (66,772 ) Other income 3,108 2,633 9,030 7,247 Total other income (expense) (23,795 ) (20,309 ) (69,405 ) (59,525 ) INCOME BEFORE INCOME TAXES 33,632 36,245 97,397 97,506 INCOME TAX EXPENSE 13,462 14,313 38,906 38,419 NET INCOME $ 20,170 $ 21,932 $ 58,491 $ 59,087 NET INCOME PER COMMON SHARE $ 0.50 $ 0.52 $ 1.41 $ 1.41 DILUTED NET INCOME PER COMMON SHARE $ 0.49 $ 0.50 $ 1.38 $ 1.36 See accompanying notes to condensed consolidated financial statements (unaudited). -4- REPUBLIC AIRWAYS HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, 2007 2006 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 200,539 $ 167,816 INVESTING ACTIVITIES: Purchase of aircraft and other equipment (58,411 ) (76,807 ) Proceeds from sale of spare aircraft equipment 11,756 3,556 Aircraft deposits and other (36,708 ) (47,708 ) Aircraft deposits returned 39,903 21,953 NET CASH FROM INVESTING ACTIVITIES (43,460 ) (99,006 ) FINANCING ACTIVITIES: Payments on short/long-term debt (66,985 ) (55,270 ) Proceeds from exercise of stock options 8,000 1,904 Payments of debt issue costs (5,185 ) (4,677 ) Purchase of treasury stock (105,318 ) — NET CASH FROM FINANCING ACTIVITIES (169,488 ) (58,043 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (12,409 ) 10,767 CASH AND CASH EQUIVALENTS—Beginning of period 195,528 162,005 CASH AND CASH EQUIVALENTS—End of period $ 183,119 $ 172,772 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR INTEREST AND INCOME TAXES: Interest paid $ 76,170 $ 65,544 Income taxes paid 1,349 701 NON-CASH INVESTING & FINANCING TRANSACTIONS: Aircraft, inventories, and other equipment purchased through financing arrangements from manufacturer 284,323 216,610 Refinancing aircraft debt from manufacturer to debt permanently financed — 132,291 Parts, training and lease credits from aircraft manufacturer (7,980 ) (6,930 ) Fair value of warrants surrendered by Delta Air Lines 49,103 — Engine received and other spare parts to be financed or paid 4,961 — See accompanying notes to condensed consolidated financial statements (unaudited). -5- REPUBLIC AIRWAYS HOLDINGS INC. AND SUBSIDIARIES NOTES
